Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
	Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5
Regarding claim 1, the prior art of record, Chaffins et al. (WO2017180161) discloses a method of using ink sets, material sets, and systems for printing 3-dimensional parts with electrically conductive features. In an printing process, a thin layer of thermoplastic polymer powder is spread on a bed to form a powder bed. A printing head, such as an inkjet print head, is then used to print a fusing ink over portions of the powder bed corresponding to a thin layer of the three dimensional object to be formed. Then the bed is exposed to a light source, e.g., typically the entire bed. The fusing ink absorbs more energy from the light than the unprinted powder (Chaffins, see Fig. 3 and its corresponding paragraphs). The prior art of record, Magdassi et al. (US 20150366073) discloses a method of fabricating a three-dimensional conductive pattern on a substrate, the method comprising: a) forming a pattern on a surface region of a substrate by using an ink comprising at least one metal source, at least one liquid polymerizable monomer and/or oligomer, and at least one polymerization initiator; b) polymerizing at least a portion of said liquid monomer and/or oligomer; c) rendering the metal source a continuous percolation path for electrical conductivity (sintering); d) repeating steps (a), (b) and optionally (c) to obtain a three-dimensional conductive pattern (Magdassi, see [0038]-[0045]). The prior art of record, Snyder et al. (US 8021778) discloses methods of fabricating high performance thin-film batteries on metallic substrates, polymeric substrates, or doped or undoped silicon substrates by fabricating an appropriate barrier layer composed, for example, of barrier sublayers between the substrate and the battery part of the present invention thereby separating these two parts chemically during the entire battery fabrication process as well as during any operation and storage of the electrochemical apparatus during its entire lifetime. In a preferred embodiment of the present invention thin-film batteries fabricated onto a thin, flexible stainless steel foil substrate using an appropriate barrier layer that is composed of barrier sublayers have uncompromised electrochemical performance compared to thin-film batteries fabricated onto ceramic substrates (Snyder, see col. 7 line 62-col. 8 line 31).
However, regarding claim 1, the combination of prior arts does not describe:
receiving data related to a three dimensional build object, the data including three-dimensional build object model data and electronic resistivity data; modifying the received data to generate print data, comprising: defining print data to print a first portion of a printing agent onto a build material layer in a pattern of an object layer of the build object, the first portion deposited at a first saturation level, the first saturation level being less than a predetermined level for electrical conductivity; and defining print data to print a second portion of the printing agent onto the build material layer in a select pattern of an electrical circuitry component of the build object, the printing agent at the select pattern deposited at a second saturation level, the second saturation level being at or above the predetermined level for electrical conductivity; controlling a printhead to dispense the printing agent onto the build material layer based on the generated print data; and applying fusing energy to form the object layer including the electrical circuitry component, the electrical circuitry component having a resistivity between 109 ohms per square to 105 ohms per square

Claims 6-10
Regarding claim 6, the prior art of record, Chaffins et al. (WO2017180161) discloses a system of using ink sets, material sets, and systems for printing 3-dimensional parts with electrically conductive features. In an printing process, a thin layer of thermoplastic polymer powder is spread on a bed to form a powder bed. A printing head, such as an inkjet print head, is then used to print a fusing ink over portions of the powder bed corresponding to a thin layer of the three dimensional object to be formed. Then the bed is exposed to a light source, e.g., typically the entire bed. The fusing ink absorbs more energy from the light than the unprinted powder (Chaffins, see Fig. 3 and its corresponding paragraphs). The prior art of record, Magdassi et al. (US 20150366073) discloses a system for operating a method of fabricating a three-dimensional conductive pattern on a substrate, the method comprising: a) forming a pattern on a surface region of a substrate by using an ink comprising at least one metal source, at least one liquid polymerizable monomer and/or oligomer, and at least one polymerization initiator; b) polymerizing at least a portion of said liquid monomer and/or oligomer; c) rendering the metal source a continuous percolation path for electrical conductivity (sintering); d) repeating steps (a), (b) and optionally (c) to obtain a three-dimensional conductive pattern (Magdassi, see [0038]-[0045]). The prior art of record, Snyder et al. (US 8021778) discloses a system of fabricating high performance thin-film batteries on metallic substrates, polymeric substrates, or doped or undoped silicon substrates by fabricating an appropriate barrier layer composed, for example, of barrier sublayers between the substrate and the battery part of the present invention thereby separating these two parts chemically during the entire battery fabrication process as well as during any operation and storage of the electrochemical apparatus during its entire lifetime. In a preferred embodiment of the present invention thin-film batteries fabricated onto a thin, flexible stainless steel foil substrate using an appropriate barrier layer that is composed of barrier sublayers have uncompromised electrochemical performance compared to thin-film batteries fabricated onto ceramic substrates (Snyder, see col. 7 line 62-col. 8 line 31).
However, regarding claim 6, the combination of prior arts does not describe:
generate print data from received data related to a three-dimensional build object, the received data including three-dimensional object model data and electronic resistivity data, the generated print data comprising; defined print data to print a first portion of a printing agent onto a build material layer in a pattern of an object layer of the build object, the printing agent being electrically conductive at a predetermined saturation level, the first portion defined at a first saturation level below the predetermined saturation level; defined print data to print a second portion of the printing agent onto the build material layer in a select area, the second portion defined at a second saturation level being at least at the predetermined saturation level; and control a build material supply device to deposit build material onto a build surface to form the build material layer; control a printhead to deposit the printing agent onto the build material layer based on the generated print data; and control an energy source to apply fusing energy to form the object layer, the object layer of the build object including electrical component formed at the select area, the electrical component having a resistivity based on the defined print data, the electrical component having a varying resistivity between 109 ohms per square to 105 ohms per square
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117